Case: 09-30523     Document: 00511185560          Page: 1    Date Filed: 07/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            July 26, 2010

                                       No. 09-30523                         Lyle W. Cayce
                                                                                 Clerk

CHRIS AUGUSTINE; VERNON SIMON; CHARLES E. GUILLORY,

                                                   Plaintiffs - Appellants
v.

POLICE JURY OF AVOYELLES PARISH; HENRY HINES; ELZIE R.
BRYANT; KIRBY ROY, III; MARK A. BORRELL; DALE LABORDE;
ANTHONY DESSELLE; MCKINLEY KELLER; TYRONE DUFOR; KEITH
W. LACOMBE,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:06-CV-1662


Before REAVLEY, WIENER, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Several minority residents of Avoyelles Parish, Louisiana seek to be
declared prevailing parties and awarded attorney’s fees in their reapportionment
action against the parish police jury.            The district court determined that
plaintiffs were not prevailing parties, and were therefore not entitled to an
award of attorney’s fees. We AFFIRM.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30523     Document: 00511185560       Page: 2   Date Filed: 07/26/2010

                                  No. 09-30523

      The Supreme Court outlined the legal framework for identifying
“prevailing parties” in fee-shifting cases. Buckhannon Bd. & Care Home, Inc. v.
W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 602 (2001). We have
interpreted that decision to require a plaintiff to “(1) obtain actual relief, such
as an enforceable judgment or a consent decree; (2) that materially alters the
legal relationship between the parties; and (3) modifies the defendant’s behavior
in a way that directly benefits the plaintiff at the time of the judgment or
settlement.” Dearmore v. City of Garland, 519 F.3d 517, 521 (5th Cir. 2008)
(citation omitted).
      The district court here determined that the order disposing of the
plaintiffs’ claims did not bear sufficient judicial imprimatur to constitute a
consent decree under Buckhannon. In order to be a consent decree, the court
observed, an order must direct the parties to do something and provide relief on
the merits. See Aronov v. Napolitano, 562 F.3d 84 (1st Cir. 2009) (en banc).
Because the decree in this case merely ordered the parties to comply with
statutory procedures and did not reach the merits of the claim, the district court
denied plaintiffs’ request for attorney’s fees.
      We agree with the district court that the order in question does not contain
sufficient judicial force to be termed a “consent decree.” There is no indication
that the court considered the merits of plaintiffs’ arguments, nor is there any
independent court-ordered relief. Accordingly, we AFFIRM.




                                         2